IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30113
                         Summary Calendar



WADE P. JACKSON,

                                          Plaintiff-Appellant,

versus

BROWN & WILLIAMSON TOBACCO CORPORATION;
R J REYNOLDS TOBACCO COMPANY; PHILIP
MORRIS, INC; LORRILARD TOBACCO CO;
UNITED STATES TOBACCO CO; AMERICAN
TOBACCO COMPANY; QUAGLINO TOBACCO &
CANDY CO; J & R VENDING SERVICES;
IMPERIAL TRADING, INC.; GEORGE GOETCH
INC; LIGGETT GROUP INC,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 97-CV-441
                       - - - - - - - - - -
                         October 23, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Wade P. Jackson, Louisiana prisoner # 113076, appeals from

the district court’s dismissal of his wrongful death and survival

cause of action against various tobacco companies.     We have

reviewed the record and the briefs of the parties, and we

concluded that no reversible error was committed.    Jackson’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30113
                               -2-

cause of action was time-barred under applicable Louisiana law

one-year statute of limitations, La. Civ. Code. Ann. art. 3492.

The district court’s dismissal of all of the defendants is

AFFIRMED on the ground that Jackson’s claim was time-barred.     See

Hanchey v. Energas Co., 925 F.2d 96, 97 (5th Cir. 1990).

Jackson’s motion to file a supplemental brief is DENIED.

     AFFIRMED; MOTION DENIED.